Citation Nr: 0216703	
Decision Date: 11/20/02    Archive Date: 11/26/02

DOCKET NO.  01-04 651	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

The only certified issue on appeal is as follows:

Entitlement to service connection for post-traumatic stress 
disorder.



REPRESENTATION

Appellant represented by:	Vietnam Veterans of America



ATTORNEY FOR THE BOARD

Tanya A. Smith, Associate Counsel




INTRODUCTION

The veteran had active service from September 1963 to 
February 1968.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from an October 2000 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Cleveland, Ohio. 


REMAND

A preliminary review of the record discloses that the case 
must be returned to the RO in order to ensure due process.  
The Board notes that in the veteran's Substantive Appeal, VA 
Form 9, received at the RO in April 2001, he requested a BVA 
hearing at a local VA office.  In July 2001, the veteran's 
service representative notified the RO that the veteran was 
not currently available "at this time" for a hearing due to 
his incarceration, but that his release date was March 7, 
2002.  The Board attempted to contact the veteran by letter 
dated October 22, 2002, but that communication was returned 
to the Board by postal authorities because the address was 
not correct.   It is not clear from the VA Form 21-4138, 
dated July 12, 2001, whether the earlier hearing request was 
withdrawn.  See also 38 C.F.R. § 20.702(e). 

Further review of the record reveals that by a rating 
decision dated in October 2000, in addition to a 
determination that the claim for service-connection of post-
traumatic stress disorder (PTSD) was not well-grounded, the 
RO also found that the claims for service connection for 
hearing loss, injury to left fibula, residuals of avulsion 
fracture of the dorsum of the right proximal tarsal 
navicular, and fracture of the left foot were not well-
grounded.  The veteran filed a Notice of Disagreement (NOD) 
in November 2000 in which he clearly expressed disagreement 
with the RO's determination as to all claimed disorders.  In 
December 2000, the RO issued a Statement of the Case (SOC) on 
the PTSD claim only.  In August 2001, the RO issued a 
Supplemental Statement of the Case (SSOC) on all five 
disorders.  A subsequent VA Form 9 is not of record. 

Accordingly, the case is REMANDED to the RO for the following 
action:

The RO should make reasonable efforts to 
locate the veteran and arrange for him to 
have a hearing before a Member of the 
Board at the next available opportunity.

The purpose of this REMAND is to satisfy a hearing request, 
obtain additional development, and adjudication.  The Board 
does not intimate any opinion as to the merits of the case, 
either favorable or unfavorable, at this time.  The veteran 
has the right to submit additional evidence and argument on 
the matters the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2002) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	John E. Ormond, Jr.
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2002), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2001).




